Citation Nr: 0515344	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-36 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cutaneous T-cell 
lymphoma for purposes of accrued benefits.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), claimed as difficulty sleeping and 
concentrating, for purposes of accrued benefits.  

3.  Entitlement to service connection for a depressive 
disorder for purposes of accrued benefits.

4.  Entitlement to service connection for right trick knee 
for purposes of accrued benefits.

5.  Entitlement to service connection for left knee pain, 
claimed as joint pain due to undiagnosed illness, for 
purposes of accrued benefits.

6.  Entitlement to service connection for muscle pain due to 
undiagnosed illness for purposes of accrued benefits.

7.  Entitlement to service connection for headaches due to 
undiagnosed illness for purposes of accrued benefits.

8.  Entitlement to service connection for chronic fatigue due 
to undiagnosed illness for purposes of accrued benefits.

9.  Entitlement to service connection for stomach 
problems/diarrhea due to undiagnosed illness for purposes of 
accrued benefits.

10.  Entitlement to service connection for folliculitis, 
parapsoriasis, and foot eczema, claimed as skin rashes due to 
undiagnosed illness, for purposes of accrued benefits.

11.  Entitlement to service connection for the cause of the 
veteran's death.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from September 1984 to 
February 1988 and from October 1990 to May 1991.  He died in 
April 2001.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks service connection for a number of 
disorders for purposes of accrued benefits, as well as 
service connection for the cause of the veteran's death.  The 
death certificate shows that the veteran died in April 2001 
from lymphoma.  Specifically, medical records indicate that 
the veteran was being treated for cutaneous T-cell lymphoma.    

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
Specifically, VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  These records include military 
records, including service medical records.  38 C.F.R. § 
3.159(c)(2) (2004).  

During the February 1997 VA examination, the veteran related 
that he first noticed a skin rash in February 1992.  He 
sought treatment at a camp in Florida in June 1992.  In his 
April 1998 notice of disagreement, he specified that he 
received treatment at Camp Blanding, Florida, in July 1992.  
In his written statement dated in July 1998, the veteran 
indicated that he was still attached to the military at that 
time.  

Review of the veteran's DD Form 214 shows that he was ordered 
to active duty in support of Operation Desert Shield/Desert 
Storm while he served with the Army National Guard.  Thus, 
when he was released from active duty in May 1991, he 
presumably returned to regular National Guard duty.  
Independent research by the undersigned confirms that Camp 
Blanding is a training facility for the Florida Army National 
Guard.  Thus, it appears that additional service medical 
records, in the form of medical records associated with 
National Guard service, may exist.  There is no indication 
that the RO ever attempted to secure these records.  In order 
to comply with VA's duty to assist, a remand is required.  
Because these records may contain information relevant to any 
of the issues on appeal, the Board defers adjudication on all 
issues pending completion of this development.    

The duty to assist also includes the responsibility to obtain 
any relevant records from the Social Security Administration.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  Review of the record reveals that 
the veteran was awarded Social Security disability benefits 
in or about 1998.  No records from the Social Security 
Administration have been associated with the claims folder.  
The RO should secure this evidence on remand.  

Finally, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.

In this case, with respect to the claim for service 
connection for the cause of the veteran's death, the 
appellant submitted a medical opinion from C. Bash, M.D., in 
which he opines that the first symptoms of the cause of the 
veteran's death, cutaneous T-cell lymphoma, were present 
during service or shortly thereafter.  Review of the report 
reveals that the opinion did not include review of the 
veteran's service medical records, and was based, in part, on 
historical information provided by the veteran.  Therefore, 
the opinion has little probative value.  See Swann v. Brown, 
5 Vet. App. 229 (1993) (a medical opinion that relies on 
history as related by the veteran is no more probative than 
the facts alleged by the veteran); Reonal v. Brown, 5 Vet. 
App. 458 (1993) (a medical opinion based on an inaccurate 
factual premise has no probative value).  See also LeShore v. 
Brown, 8 Vet. App. 406 (1995) (medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence).  
However, the Board finds that the opinion is sufficient to 
trigger VA's duty to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d).  On remand, after completing the 
development discussed above, the RO should seek an opinion as 
to the etiology of the cause of the veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
medical records from the Florida Army 
National Guard.  It should request all 
available medical records for any period 
of service in the National Guard.  If the 
records are not available or do not 
exist, a reply to that effect is required 
and should be associated with the claims 
folder.   

2.  The RO should request from the Social 
Security Administration records 
associated with the veteran's disability 
claim adjudicated in or about 1998, 
including the disability determination 
and all associated medical records.  If 
the records are not available or do not 
exist, a reply to that effect is required 
and should be associated with the claims 
folder.  

3.  The RO should arrange for an 
appropriate specialist in dermatology or 
oncology, or both, if necessary, to 
review the claims folder, including any 
additional evidence obtained as requested 
above, to determine the etiology of the 
cause of the veteran's death.  The 
examiner should review the relevant 
evidence, with particular attention to 
the veteran's service medical records, 
including any records from the National 
Guard (discussed above), all relevant VA 
and private medical records, and the 
April 2005 opinion from C. Bash, M.D.  

Based on this record review, the examiner 
should state an opinion as to whether it 
is at least as likely as not that the 
cause of the veteran's death, cutaneous 
T-cell lymphoma, had its onset during his 
period of active service or within one 
year after his separation from active 
service in May 1991, or is otherwise 
related to service.  For purposes of this 
opinion, the term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  Any opinion provided should 
include a complete explanation, with 
references to medical principles, 
literature, etc.  If the examiner is 
unable to offer the requested opinion 
without resorting to speculation, the 
report should so state.  

4.  The RO should then readjudicate the 
issues on appeal.  If the disposition of 
any issue remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

